Title: To Thomas Jefferson from Samuel D. Purviance, 24 October 1803
From: Purviance, Samuel D.
To: Jefferson, Thomas


          
            Sir,
            Washington City, Octo. 24th. 1803.
          
          I have the honor of laying before you certain papers which were enclosed to me in a letter from Joseph Pickett Esquire, of Anson County, in the District of Fayetteville, respecting the case of John Campbell and Farquhar Campbell, insolvent debtors. Mr. Pickett informs me that the former of these Gentlemen has been, for some time past, and still is, confined within the bounds of the Prison of that county. Mr. Howard, one of the Commissioners mentioned in the letter of Mr. Tillinghast, is since dead; Mr. Hay or Mr. Cochran, of Fayetteville, or the above named Mr. Pickett, would perhaps be deemed proper by the Executive to succeed him. Either of these gentlemen, is, in the opinion of the writer of this Note, perfectly qualified.
          I am, very respectfully, your most obt. servt.
          
            Saml. D. Purviance
            
          
        